 In the Matter ofFIRESTONE TIRE & RUBBERCOMPANYandUNITEDAUTO-MOBILE WORKERSLOCAL UNION 824, A.F. L.Case No. 18-R-1024.-Decided July 14,'1944Mr. H. G. Nilles,ofFargo,N. D., for the Company.Mr.W. W.Murrey,of Fargo, N. D., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Automobile Workers LocalUnion 824, A. F. L., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em--ployees of Firestone Tire & Rubber Company, Fargo, North Dakota,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Clarence A.Meter, Trial Examiner. Said hearing was held, at Fargo, NorthDakota, on June 22, 1944.The Company and the Union appeared,participated, and were afforded full opportunity to be heard,, to ex-amine and cross-examine witnesses, and to introduce evidencebearingon theissues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case,'the Board makes the following:FINDINGS OF FACT .I.THE BUSINESSOF, THE COMPANYFirestoneTire & Rubber Companyis anOhio corporationoperatinga plant at Fargo,North Dakota, where it is engaged in the retread andrepairof tires and tubes.The Company uses raw materials valued inexcess of$12,000 monthly at its retread shop, all of which is shipped toit from points outside the State of North Dakota.During the sameperiod the Companysellsproducts valued nt about $20,000, 5 to 1057 N. L.R. B., No. 63.342 FIRESTONETIRE & RUBBERCOMPANY .'343percent of which is shipped to points outside the State of North'Dakota.-We find that the Company is engaged in commerce within the mean-iug-of the. National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Automobile Workers Local Union 824 is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive collec-tive bargaining representative of its employees involved herein untilsuch time as the Union is certified by the Board.,A statement of a Field Examiner of the Board, introduced into evi-dence at,,,tlze,hearing,.indicates that the Union represents-a substantialnumber of employees in the unit hereinafter found to be appropriate."We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 -(6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union urges that all production and maintenance employees atthe retread shop of the Company at Fargo, North Dakota; includingthe shipping clerk and his helper, but excluding office employees, themanager, and foremen, constitute an appropriate unit.There seemsto be disagreement with respect to the shipping clerk and his helper.The shipping clerk and his helper check incoming tires and rawmaterials.,.Although they make out billing orders for finished prod-ucts; they spend about-75'percent of their time handling tires or rawmaterials.The record indicates that their work is closely integratedwith that of the production employees.Accordingly, we find that theshipping.clerk and his helper should be included in the unit.We find that all production and maintenance employees at theretread shop of the Company'at Fargo, North Dakota, including theshipping clerk and his helper, but excluding office employees, themanager, foremen, and any other supervisory, employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.1The Field Examiner reported that the Union presented 14 meniheiship cardsThere areapproximately 20 employees in the appropriate unit. N344DECISIONS ',OF ; NATIONAL ' LABOR RELATIONS BOARDV: THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning represent4iom whichhas arisen be resolved by means of an, election by secret ballot* amongthe employees in the appropriate unit who were employed during: thepay-roll period immediately preceding the, date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.Newly hired'-eniployees are subject to a 2-weektrialperiod beforethey are considered regular employees.The Companybas''t*o em-ployees who had been employed at the time of the hearing about 2weeks and 1 month, respectively.Although the Company has delayedgiving them permanent status, there is no difference in their workingconditions from' those of the regular employees. -Since there is nosubstantial difference in the status of probationary eniployees,,;de findthat they are eligible to vote in the election.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested ii the National LaborRelations Board by Section 9 (c) of the National Labor.RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions BoardRules andDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes- of collective -bargaining with Firestone Tire &Rubber Company, Fargo,'North Dakota, an election'bysecret-ballotshall be conducted as early as possible, but hOtlater than thirty (30)days from the date of'this Direction, under the direction' Rnd super=vision of the Regional Director for the Eighteenth Region,`actinb inthis rh tter as agent for the National Labor RelationsBoard, and sub-ject to Article III, Sections 10 and 11, of said Rules andRegulations,among the employees in the unit found appropriate in Section IV,above,' who were employed during the pay-'roll period immediatelypreceding the date of'this Direction, including employees who did notwork during said-pay-roll period because they were illor on vacationor temporarily laid off,' and including employeesin the armed forcesof the United- States who present themselves in person aCthe polls,but' excluding any who have since quit or been dischargedfor causeand who have not .been- rehired or reinstated prior to the date of theelection)to determine whether or not they desire to be represented byUnited Automobile Workers Local Union 824, affiliated with theAmericanFederationofLabor, for thepurposes of, collective.bargaining.-